


APPENDIX A


POTLATCH CORPORATION
2014 LONG-TERM INCENTIVE PLAN


SECTION 1.
PURPOSE

The purpose of the Potlatch Corporation 2014 Long-Term Incentive Plan is to
attract, retain and motivate employees, officers and directors of the Company
and its Related Companies by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the long-term interests of the Company’s stockholders.
SECTION 2.
DEFINITIONS

As used in the Plan, the following definitions apply to the terms indicated
below:
“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
“Award” means any Stock Award, Restricted Stock, Stock Unit, Performance Share,
Performance Unit, cash-based award or other incentive payable in cash or in
shares of Common Stock as may be designated by the Committee from time to time.
“Board” means the Board of Directors of the Company.
“Business Combination” has the meaning set forth in the definition of Change in
Control.
“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s Vice President, Human Resources or other person
performing that function or, in the case of directors and executive officers,
the Committee, whose determination shall be conclusive and binding.
“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company, means the occurrence of any of the
following events:
(i)    The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
(A)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company

A - 1


--------------------------------------------------------------------------------




entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”) immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity resulting from such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Company either directly or through one
(1) or more subsidiaries),
(B)    no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty percent (30%) or
more of, respectively, the then outstanding shares of common stock or common
equity of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation or other entity except to the extent that such
ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination, or
(C)    at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or
(ii)    Individuals who, as of May 6, 2013 constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director of the Company
subsequent to May 6, 2013 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors of the Company, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or
(iii)    The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either
(A)    the then Outstanding Common Stock, or
(B)    the combined voting power of the Outstanding Voting Securities,
provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

A - 2


--------------------------------------------------------------------------------




(1)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by the Company;
(2)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Company; and
(3)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (i) of this definition; or


(iv)    The consummation of the sale, lease or exchange of all or substantially
all of the assets of the Company.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Committee” has the meaning set forth in Section 3.2.
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
“Company” means Potlatch Corporation, a Delaware corporation.
“Compensation Committee” means the Executive Compensation and Personnel Policies
Committee of the Board.
“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
“Disability,” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, in each case as determined by the Company’s
Vice President, Human Resources or other person performing that function or, in
the case of directors and executive officers, the Committee, whose determination
shall be conclusive and binding.
“Effective Date” has the meaning set forth in Section 17.
“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

A - 3


--------------------------------------------------------------------------------




“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.
“Grant Date” means the later of (i) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (ii) the date on which all conditions precedent
to an Award have been satisfied, provided that conditions to the exercisability
or vesting of Awards shall not defer the Grant Date.
“Incumbent Board” has the meaning set forth in the definition of Change in
Control.
“Nonemployee Director” means a director who is not an employee of the Company.
“Outstanding Common Stock” has the meaning set forth in the definition of Change
in Control.
“Outstanding Voting Securities” has the meaning set forth in the definition of
Change in Control.
“Parent Company” means a company or other entity which as a result of a Business
Combination owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries.
“Participant” means any Eligible Person to whom an Award is granted.
“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 8.
“Performance Criteria” has the meaning set forth in Section 13.1.
“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 8.1.
“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 8.2.
“Person” has the meaning set forth in the definition of Change in Control.
“Plan” means the Potlatch Corporation 2014 Long-Term Incentive Plan, as amended
from time to time.
“Prior Plan” has the meaning set forth in Section 4.1(b).

A - 4


--------------------------------------------------------------------------------




“Related Company” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, limited liability
companies, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least 50% of the combined equity thereof.
“Restricted Stock” means an Award of shares of Common Stock granted under
Section 7, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
“Restricted Stock Unit” means a Stock Unit subject to restrictions prescribed by
the Committee.
“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means early, normal or deferred retirement
under the Retirement Plan.
“Retirement Plan” means the Potlatch Salaried Retirement Plan.
“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Stock Award” means an Award of shares of Common Stock granted under Section 7,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.
“Stock Unit,” means an Award denominated in units of Common Stock granted under
Section 7 (including, without limitation, a Restricted Stock Unit).
“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an
Acquired Entity.
“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Business Combination.
“Termination of Service,” unless the Committee determines otherwise with respect
to an Award, means a termination of employment or service relationship with the
Company or a Related Company for any reason, whether voluntary or involuntary,
including by reason of death, Disability or Retirement. Any question as to
whether and when there has been a Termination of Service for the purposes of an
Award and the cause of such Termination of Service shall be determined by the
Company’s Vice President, Human Resources or other person performing that
function or, with respect to directors and executive officers, by the Committee,
whose determination shall be conclusive and binding. Transfer of a Participant’s
employment or service relationship between the Company and any Related Company
shall not be considered a Termination of Service for purposes of an Award.
Unless the Committee determines otherwise, a Termination of Service shall be
deemed to occur if the Participant’s employment or service relationship is with
an entity that has ceased to be a Related Company. A Participant’s change in
status from an employee of the Company or a Related Company to a nonemployee
director, of

A - 5


--------------------------------------------------------------------------------




the Company or a Related Company or a change in status from a nonemployee
director of the Company or a Related Company to an employee of the Company or a
Related Company, shall not be considered a Termination of Service.
SECTION 3.
ADMINISTRATION

1.
Administration of the Plan

The Plan shall be administered by (a) the Board or (b) the Compensation
Committee of the Board; provided, however, that with respect to Nonemployee
Directors, the Plan shall be administered by the Nominating and Corporate
Governance Committee of the Board unless otherwise determined by the Board.
(a)If any member of the Compensation Committee does not qualify as an “outside
director” for purposes of Section 162(m) of the Code, Awards under the Plan for
the Covered Employees shall be administered by a subcommittee consisting of each
Compensation Committee member who qualifies as an “outside director.” If fewer
than two Compensation Committee members qualify as “outside directors,” the
Board shall appoint one or more other Board members to such subcommittee who do
qualify as “outside directors,” so that the subcommittee will at all times
consist of two or more members all of whom qualify as “outside directors” for
purposes of Section 162(m) of the Code.
(b)If any member of the Compensation Committee (or the Nominating and Corporate
Governance Committee if applicable), does not qualify as a “non-employee
director” for purposes of Rule 16b-3 promulgated under the Exchange Act, then
Awards under the Plan for the executive officers of the Company and Directors
shall be administered by a subcommittee consisting of each Compensation
Committee member (or Nominating and Corporate Governance Committee members if
applicable) who qualifies as a “non-employee director.” If fewer than two
Compensation Committee members (or Nominating and Corporate Governance Committee
members if applicable) qualify as “non-employee directors,” then the Board shall
appoint one or more other Board members to such subcommittee who do qualify as
“non-employee directors,” so that the subcommittee will at all times consist of
two or more members all of whom qualify as “non-employee directors” for purposes
of Rule 16b-3 promulgated under the Exchange Act.


2.
Delegation

Notwithstanding the foregoing, the Board may delegate concurrent responsibility
for administering the Plan, including with respect to designated classes of
Eligible Persons, to different committees consisting of one or more members of
the Board, subject to such limitations as the Board deems appropriate, except
with respect to grants of Awards to Participants who are subject to Section 16
of the Exchange Act or Awards granted pursuant to Section 13 of the Plan.
Members of any committee shall serve for such term as the Board may determine,
subject to removal by the Board at any time. To the extent consistent with
applicable law, the Board or the Compensation Committee may authorize one or
more officers of the Company to grant Awards to designated classes of Eligible
Persons, within limits specifically prescribed by the Board or the Compensation
Committee; provided, however, that no such officer shall have or obtain

A - 6


--------------------------------------------------------------------------------




authority to grant Awards to himself or herself or to any person subject to
Section 16 of the Exchange Act.
All references in the Plan to the “Committee” shall be, as applicable, to the
Board, the Compensation Committee, the Nominating and Corporate Governance
Committee of the Board or any other committee or any officer to whom authority
has been delegated to administer the Plan.
The Board may delegate to the Chief Executive Officer of the Company the
authority to grant Awards under the Plan to employees who are not Covered
Employees or executive officers of the Company subject to the reporting
requirements of Section 16 of the Exchange Act.
3.
Administration and Interpretation by Committee

(a)Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) determine whether, to what extent and
under what circumstances cash, shares of Common Stock, other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; (viii)  interpret and administer the Plan
and any instrument evidencing an Award, notice or agreement executed or entered
into under the Plan; (ix) establish such rules, regulations and sub-plans as it
shall deem appropriate for the proper administration and operation of the Plan;
(x) delegate ministerial duties to such of the Company’s employees as it so
determines; and (xi) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.
(b)The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Company’s Vice President, Human Resources or other person
performing that function or, with respect to directors or executive officers, by
the Committee, whose determination shall be final.
(c)Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.


SECTION 4.
SHARES SUBJECT TO THE PLAN

1.
Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 12.1, the
aggregate maximum number of shares of Common Stock available for issuance under
the Plan shall be:

A - 7


--------------------------------------------------------------------------------




(a)1,000,000 shares; plus
(b)(i) any shares set aside and reserved for issuance, but not issued or subject
to outstanding awards, under the Company’s 2005 Stock Incentive Plan (the “Prior
Plan”) on the Effective Date and (ii)  any shares subject to outstanding awards
under the Prior Plan on the Effective Date that cease to be subject to such
awards following the Effective Date (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested or nonforfeitable shares) shall cease to be set aside or reserved for
issuance pursuant to the Prior Plan, and shall instead be set aside and reserved
for issuance pursuant to the Plan, effective on the respective dates on which
such shares may be added to the Plan by reason of this paragraph (b), up to an
aggregate maximum of 793,437 shares.
Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.
2.
Share Usage

(a)If any Award lapses, expires, terminates or is canceled prior to the issuance
of shares thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to the Company, the shares subject to
such Awards and the forfeited shares shall again be available for issuance under
the Plan. Any shares of Common Stock (i) tendered by a Participant or retained
by the Company as full or partial payment to the Company for the purchase price
of an Award or to satisfy tax withholding obligations in connection with an
Award or (ii) covered by an Award that is settled in cash, or in a manner such
that some or all of the shares of Common Stock covered by the Award are not
issued, shall not be available for Awards under the Plan.
(b)The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.
(c)Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Committee,
the shares available for grant pursuant to the terms of such preexisting plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of such preexisting plans, absent the acquisition
or combination, and shall only be made to individuals who were not employees or
directors of the Company or a Related Company prior to such acquisition or
combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger or consolidation is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except

A - 8


--------------------------------------------------------------------------------




as may be required for compliance with Rule 16b-3 under the Exchange Act, and
the persons holding such awards shall be deemed to be Participants.


3.
Limitations

(a)Subject to adjustment as provided in Section 12.1, the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan (that either
(i) contain no restrictions or restrictions based solely on continuous
employment or services over fewer than three years (except if accelerated
pursuant to a Change in Control or in the event of a Termination of Service) or
(ii) vest over less than one year (except if accelerated pursuant to a Change in
Control or in the event of a Termination of Service) based on factors other than
solely continuous employment or services shall not exceed 10% of the aggregate
maximum number of shares specified in Section 4.1. In addition, if and to the
extent the Committee accelerates vesting or exercisability of an Award or
otherwise acts to waive or lapse any restriction on an Award, other than in
connection with a Participant’s death, Disability or Retirement or a Change in
Control, the shares covered by such Committee action shall similarly count
towards the foregoing 10% limitation.
(b)    Notwithstanding anything contained herein to the contrary, no Participant
may receive Common Stock pursuant to or in connection with the payment of any
Award to the extent it would result in a violation of the stock ownership
limitations set forth in the Company’s Restated Certificate of Incorporation or
would impair the Company’s status as a “real estate investment trust” within the
meaning of Sections 856 through 860 of the Code.
SECTION 5.
ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.
SECTION 6.
AWARDS

1.
Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
2.
Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.
3.
Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award. If any such deferral election is permitted or required,
the Committee, in its sole discretion, shall establish rules and procedures for
such payment deferrals, which may include the grant of additional Awards or
provisions for the payment or crediting of interest or dividend equivalents,
including converting such credits to deferred stock unit equivalents. Deferral
of any

A - 9


--------------------------------------------------------------------------------




Award or payment thereunder shall satisfy the requirements for exemption from
Section 409A or satisfy the requirements of Section 409A as determined by the
Committee prior to such deferral.
4.
Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents paid with respect to shares of Common Stock underlying an
Award in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units. Notwithstanding
the foregoing, if any Award for which dividends or dividend equivalents have
been granted has its vesting, payment or grant dependent on the achievement of
one or more performance goals, then the dividends or dividend equivalents shall
accrue and be paid only to the extent the Award becomes vested or payable. Also
notwithstanding the foregoing, the crediting of dividends or dividend
equivalents must comply with or qualify for an exemption under Section 409A.
SECTION 7.
STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

1.
Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.
2.
Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions on Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 11,
(a) the shares covered by each Award of Restricted Stock shall become freely
transferable by the Participant, and (b) Stock Units shall be paid in shares of
Common Stock or, if set forth in the instrument evidencing the Awards, in cash
or a combination of cash and shares of Common Stock. Any fractional shares
subject to such Awards shall be paid as provided in the policy adopted by the
Committee or, if none, in the instrument evidencing the Award.
3.
Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Unit under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.
SECTION 8.
PERFORMANCE AWARDS

1.
Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may

A - 10


--------------------------------------------------------------------------------




be paid to the Participant by delivery of shares of Common Stock or, if set
forth in the instrument evidencing the Award, of such property as the Committee
shall determine, including, without limitation, cash, shares of Common Stock,
other property, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee. Notwithstanding the foregoing, the amount to be paid under an
Award of Performance Shares may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion.
2.
Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. Notwithstanding the foregoing, the amount to be paid under an Award
of Performance Units may be adjusted on the basis of such further consideration
as the Committee shall determine in its sole discretion.
SECTION 9.
OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.
SECTION 10.
WITHHOLDING

1.
Payment of Tax Withholding and Other Obligations

The Company may require the Participant to pay to the Company or a Related
Company, as applicable, the amount of (a) any taxes that the Company or a
Related Company is required by applicable federal, state, local or foreign law
to withhold with respect to the grant, vesting or exercise of an Award (“tax
withholding obligations”) and (b) any amounts due from the Participant to the
Company or to any Related Company (“other obligations”). Notwithstanding any
other provision of the Plan to the contrary, the Company shall not be required
to issue any shares of Common Stock or otherwise settle an Award under the Plan
until such tax withholding obligations and other obligations are satisfied.
2.
Payment Methods

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by: (a) paying
cash to the Company or a Related Company, (b) having the Company or a Related
Company, as applicable, withhold an amount from any cash amounts otherwise due
or to become due from the Company or a Related Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, (d) surrendering a number of shares of Common
Stock the Participant already

A - 11


--------------------------------------------------------------------------------




owns having a value equal to the tax withholding obligations and other
obligations, (e) selling shares of Common Stock issued under an Award on the
open market or to the Company, or (f) taking such other action as may be
necessary in the opinion of the Committee to satisfy any applicable tax
withholding obligations. The value of the shares so withheld or surrendered may
not exceed the employer’s minimum required tax withholding rate, or such other
applicable rate as is necessary to avoid adverse treatment for financial
accounting purposes, as determined by the Committee its sole discretion.
SECTION 11.
ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent, at the discretion of the Committee, the
instrument evidencing the Award permits the Participant to designate one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit a Participant to
assign or transfer an Award without consideration, subject to such terms and
conditions as the Committee shall specify.
SECTION 12.
ADJUSTMENTS

1.
Adjustment of Shares

(a)In the event that, at any time or from time to time, a stock dividend, stock
split, spin off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(i) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (ii) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, or the declaration of a dividend payable in cash that has a material
effect on the price of issued shares, then the Committee shall make proportional
adjustments in (A) the maximum number and kind of securities available for
issuance under the Plan; (B) the maximum numbers and kind of securities set
forth in Section 13.3; (C) the maximum number and kind of securities set forth
in Section 4.3; and (D) the number and kind of securities that are subject to
any outstanding Award and, if applicable, the per share price of such
securities.
(b)    Adjustments, if any, and any determinations or interpretations made by
the Committee as to whether any adjustment shall be made, including any
determination of whether a distribution is other than a normal cash dividend or
is a cash dividend that will have a material effect on the price of issued
shares, and the terms of any of the foregoing adjustments shall be conclusive
and binding.
(c)    Notwithstanding the foregoing, the issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be

A - 12


--------------------------------------------------------------------------------




made with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Change in Control shall not be
governed by this Section 12.1 but shall be governed by Sections 12.2 and 12.3,
respectively.
2.
Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
3.
Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:
(a)If the Change in Control is a Business Combination in which Awards could be
converted, assumed, substituted for or replaced by the Successor Company, then,
if and to the extent that the Successor Company converts, assumes, substitutes
or replaces an Award, other than Performance Shares, Performance Units and other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals, the vesting restrictions or forfeiture provisions
applicable to such Award shall not be accelerated or lapse, and all such vesting
restrictions or forfeiture provisions shall continue with respect to any shares
of the Successor Company or other consideration that may be received with
respect to such Award. If and to the extent that Awards, other than Performance
Shares, Performance Units and other outstanding Awards that are subject to
vesting based on the achievement of specified performance goals, are not
converted, assumed, substituted for or replaced by the Successor Company, such
Awards shall become fully vested and exercisable or payable, and all applicable
restrictions or forfeiture provisions shall lapse, immediately prior to the
Change in Control and such Awards shall terminate at the effective time of the
Change in Control.
If the Change in Control is not a Business Combination in which Awards could be
converted, assumed, substituted for or replaced by the Successor Company, all
outstanding Awards, other than Performance Shares, Performance Units and other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals, shall become fully vested and exercisable or
payable, and all applicable restrictions or forfeiture provisions shall lapse,
immediately prior to the Change in Control and shall terminate at the effective
time of the Change in Control.
For the purposes of this Section 12.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Business Combination the right confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Business Combination, the consideration (whether stock, cash or other
securities or property) received in the Business Combination by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were

A - 13


--------------------------------------------------------------------------------




offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Business Combination is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received pursuant to the
Award, for each share of Common Stock subject thereto, to be solely common stock
of the Successor Company substantially equal in Fair Market Value to the per
share consideration received by holders of Common Stock in the Business
Combination. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.
(b)All Performance Shares or Performance Units or other outstanding Awards that
are subject to vesting based on the achievement of specified performance goals
and that are earned and outstanding as of the date the Change in Control is
determined to have occurred and for which the payout level has been determined
shall be payable in full in accordance with the payout schedule pursuant to the
instrument evidencing the Award or a program adopted pursuant to the Plan. Any
remaining outstanding Performance Shares or Performance Units or other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals (including any applicable performance period) for
which the payout level has not been determined shall be payable in accordance
with the terms and payout schedule pursuant to the instrument evidencing the
Award. Any existing deferrals or other restrictions not waived by the Committee
in its sole discretion shall remain in effect.
(c)Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Business
Combination that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Business Combination and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Business Combination, or, in the event the Business Combination is
one of the transactions listed under subsection (c) in the definition of
Business Combination or otherwise does not result in direct receipt of
consideration by holders of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Committee in its sole
discretion, multiplied by the number of shares of Common Stock subject to such
outstanding Awards (to the extent then vested and exercisable or whether or not
then vested and exercisable, as determined by the Committee in its sole
discretion) exceeds (y) if applicable, the respective aggregate exercise price
or grant price for such Awards.
(d)For the avoidance of doubt, nothing in this Section 12.3 requires all
outstanding Awards to be treated similarly.


4.
Further Adjustment of Awards

Subject to Sections 12.2 and 12.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such

A - 14


--------------------------------------------------------------------------------




actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Committee may take such action before or
after granting Awards to which the action relates and before or after any public
announcement with respect to such sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control that is the reason for such
action.
5.
No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
6.
No Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.
7.
Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 12 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 12 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.
SECTION 13.
CODE SECTION 162(m) PROVISIONS

Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Section 13 is applicable to such Award.
1.
Performance Criteria

(a)If an Award is subject to this Section 13, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following “performance criteria” for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company: total stockholder
return, stock price increase, return on equity, return on capital, earnings per
share, EBIT (earnings before interest and taxes), EBITDA (earnings before
interest, taxes, depreciation and amortization or earnings before interest,
taxes, depreciation and amortization and cost basis in real property sold),
EBITDDA (earnings before interest, taxes, depletion, depreciation and
amortization or earnings before interest, taxes, depletion, depreciation and
amortization and cost basis in real property sold), ongoing earnings, cash flow
(including operating cash flow, free cash flow, discounted cash flow return on
investment, and cash flow in excess of costs of capital),

A - 15


--------------------------------------------------------------------------------




EVA (economic value added), economic profit (net operating profit after tax,
less a cost of capital charge), FFO (funds from operations equal to net income
plus non-cash charges for depletion, depreciation and amortization and the cost
basis in real property sold), SVA (stockholder value added), revenues, net
income, operating income, pre-tax profit margin, performance against business
plan, market share, operating margins, credit rating, dividend payments,
expenses, retained earnings, working capital, financial ratios, yield on
investment, completion of acquisitions, divestitures and corporate
restructurings (together, the “Performance Criteria”).
(b)Such performance goals also may be based on the achievement of specified
levels of Company performance (or performance of an applicable affiliate or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.
(c)The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a performance period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in Accounting Standards Codification 225-20 (or any successor
provision) and/or in Management’s Discussion and Analysis of Financial Condition
and Results of Operations appearing in the Company’s annual report to
stockholders for the applicable year, (vi) acquisitions or divestitures,
(vii) foreign exchange gains and losses, (viii) gains and losses on asset sales,
and (ix) impairments. To the extent such inclusions or exclusions affect Awards
to Covered Employees, they shall be prescribed in a form that satisfies the
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto.
2.
Compensation Committee Certification; Adjustment of Awards

(a)After the completion of each performance period, the Compensation Committee
shall certify the extent to which any performance goal established under this
Section 13 has been satisfied, and the amount payable as a result thereof, prior
to payment, settlement or vesting, as applicable, of any Award subject to this
Section 13.
(b)Notwithstanding any provision of the Plan other than Section 12, with respect
to any Award that is subject to this Section 13, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Covered Employee.
3.
Limitations

(a)No Covered Employee may be granted Awards other than Performance Units
subject to this Section 13 in the aggregate in any calendar-year period with
respect to more than 300,000 shares of Common Stock for such Awards, except that
the Company may make additional one-time grants of such Awards for up to 300,000
shares to newly hired or newly promoted individuals, which numbers shall be
calculated and adjusted pursuant to Section 12.1 in a manner that satisfies the
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto. The
maximum dollar value payable with respect to Performance Units or other awards
payable in

A - 16


--------------------------------------------------------------------------------




cash subject to this Section 13 and granted to any Covered Employee in any
calendar-year period is $10,000,000.
(b)The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 13 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.


SECTION 1.
RECOVERY OF COMPENSATION

Notwithstanding any other provision of the Plan to the contrary and to the
maximum extent allowed by law, Awards granted under the Plan shall be subject to
(a) the Potlatch Corporation Incentive Compensation Recovery Policy, as it may
be amended from time to time, and (b) any other compensation recovery policies
as may be adopted from time to time by the Company to comply with applicable law
and/or stock exchange requirements, or otherwise, to the extent determined by
the Committee in its discretion to be applicable to a Participant.
SECTION 14.
AMENDMENT AND TERMINATION

1.
Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board. Subject to
Section 15.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.
2.
Term of the Plan

Unless sooner terminated as provided herein, the Plan shall automatically
terminate ten years from the Effective Date. After the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their terms and conditions and the Plan’s terms
and conditions.
3.
Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Notwithstanding the foregoing, any adjustments
made pursuant to Section 12 shall not be subject to these restrictions.
SECTION 15.
GENERAL

1.
No Individual Rights

(a)No individual or Participant shall have any claim to be granted any Award
under the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

A - 17


--------------------------------------------------------------------------------




(b)Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.


2.
Issuance of Shares

(a)Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
(b)The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
(c)The inability of the Company or impracticability for the Company, as
determined by the Committee in its sole discretion, to obtain or maintain
approval from any regulatory body having jurisdiction or to comply with
applicable requirements, which approval and compliance are deemed by the
Company’s counsel to be necessary to the lawful issuance, delivery, and sale of
any shares of Common Stock, shall relieve the Company of any liability in
respect of the failure to issue, deliver, or sell such shares as to which the
requisite approval has not been obtained or as to which any necessary
requirements are not met.
(d)As a condition to the receipt of Common Stock pursuant to an Award under the
Plan, the Company may require (i) the Participant to represent and warrant at
the time of any such exercise or receipt that such shares are being purchased or
received only for the Participant’s own account and without any present
intention to sell or distribute such shares and (ii) such other action or
agreement by the Participant as may from time to time be necessary to comply
with federal, state and foreign securities laws. At the option of the Company, a
stop-transfer order against any such shares may be placed on the official stock
books and records of the Company, and a legend indicating that such shares may
not be pledged, sold or otherwise transferred, unless an opinion of counsel is
provided (concurred in by counsel for the Company) stating that such transfer is
not in violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Committee may also
require the Participant to execute and deliver to the Company a purchase
agreement or such other agreement as may be in use by the Company at such time
that describes certain terms and conditions applicable to the shares.
(e)To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

A - 18


--------------------------------------------------------------------------------




3.
Indemnification

(a)Each person who is or shall have been a member of the Board, the Compensation
Committee or a committee of the Board, or an officer of the Company to whom
authority was delegated in accordance with Section 3, shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof, with the Company’s
approval, or paid by such person in satisfaction of any judgment in any such
claim, action, suit or proceeding against such person; provided, however, unless
such loss, cost, liability or expense is a result of such person’s own willful
misconduct or except as expressly provided by statute, that such person shall
give the Company an opportunity, at its own expense, to handle and defend the
same before such person undertakes to handle and defend it on such person’s own
behalf.
(b)The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.


4.
No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or Restricted Stock Award, shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.
5.
Compliance with Laws and Regulations

(a)The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise. To the extent Section 409A is applicable to
the Plan or any Award granted under the Plan, it is intended that the Plan and
any Awards granted under the Plan comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of the Plan or any Award granted under the Plan to the contrary,
the Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, (i) with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i) of the Code, and (ii) each payment made under this
Plan and any Award granted under the Plan shall be treated as a separate payment
and the right to a series of installment payments under this Plan or any such
Award shall be treated as a right to a series of separate payments. In addition,
if the Participant is a “specified employee,” within the meaning of
Section 409A, then to the extent

A - 19


--------------------------------------------------------------------------------




necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
the Plan or any Award granted under the Plan during the six-month period
immediately following the Participant’s “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i) of the Code, shall not be paid to the
Participant during such period, but shall instead be accumulated and paid to the
Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from service or the
Participant’s death. Notwithstanding any other provision of the Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify the Plan and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Committee makes no representations that Awards
granted under the Plan shall be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A from applying to Awards
granted under the Plan.
(b)Also notwithstanding any other provision of the Plan to the contrary, the
Board or the Committee shall have broad authority to amend the Plan or any
outstanding Award without the consent of the Participant to the extent the Board
or the Committee deems necessary or advisable to comply with, or take into
account, changes in applicable tax laws, securities laws, accounting rules or
other applicable laws, rules or regulations.


6.
Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.
7.
No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
8.
Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

A - 20


--------------------------------------------------------------------------------




9.
Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
10.
Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.
11.
Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required, whether located in the United States or a foreign jurisdiction.
SECTION 16.
EFFECTIVE DATE

The effective date (the “Effective Date”) is the date on which the Plan is
approved by the stockholders of the Company.



A - 21
